Exhibit 10.3

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March 14,
2019, is made by and among BIONANO GENOMICS, INC., a Delaware corporation (the
“Company”), INNOVATUS LIFE SCIENCES LENDING FUND I, LP and INNOVATUS LIFE
SCIENCES OFFSHORE FUND I, LP (collectively, “Purchaser”).

RECITALS:

A. The Company and Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act.

B. Purchaser desires to purchase and the Company desires to sell, upon the terms
and conditions stated in this Agreement, an aggregate of $1,500,000 of Common
Stock of the Company.

C. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 6.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Purchaser hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF COMMON STOCK

1.1    Purchase and Sale of Common Stock. At the Closing, the Company will issue
and sell to Purchaser, and Purchaser will purchase from the Company, 406,504
shares of Common Stock (the “Securities” or the “Shares”), of which 312,758
shares shall be allocated to Innovatus Life Sciences Lending Fund I, LP and
93,746 shares shall be allocated to Innovatus Life Sciences Offshore Fund I, LP.
The purchase price for each Share shall be $3.69 (the “Purchase Price”).

1.2    Payment. At the Closing, the Company will instruct its transfer agent to
credit Purchaser the Shares against delivery of the aggregate Purchase Price of
$1,500,000, of which $1,154,078.74 shall be allocated to Innovatus Life Sciences
Lending Fund I, LP and $345,921.26 shall be allocated to Innovatus Life Sciences
Offshore Fund I, LP, by wire transfer of immediately available funds in
accordance with wire instructions provided by the Company to Purchaser prior to
the Closing. The Company will promptly, and no later than one business day after
Closing, provide evidence to Purchaser of the issuance of the Shares.

1.3    Closing Date. The closing of the transaction contemplated by this
Agreement will take place on the date of this Agreement (the “Closing Date”) and
the closing (the “Closing”) will be held at the offices of Cooley LLP, 4401
Eastgate Mall, San Diego, CA 92121 or at such other time and place as shall be
agreed upon by the Company and Purchaser.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement, the Company hereby
represents and warrants to Purchaser that:

2.1    Organization and Qualification. Each of the Company and its Subsidiaries
has been duly organized as a corporation or other entity and is validly existing
and in good standing under the laws of its jurisdiction of incorporation or

 

1



--------------------------------------------------------------------------------

organization. Each of the Company and its Subsidiaries has full corporate power
and authority to own its properties and conduct its business as currently
conducted as described in the SEC Documents. Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to have a Material Adverse Effect.

2.2    Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement
and the Registration Rights Agreement (together, the “Transaction Documents”),
to consummate the transactions contemplated hereby and thereby and to issue the
Securities in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby (including the issuance
of the Securities) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its stockholders is required. Each Transaction Document has been duly
executed by the Company and constitutes a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.

2.3    Capitalization. The authorized capital stock of the Company, as of
December 31, 2018, consisted of 200,000,000 shares of Common Stock, $0.0001 par
value per share, of which 10,055,072 shares were issued and outstanding and
10,000,000 shares of blank check Preferred Stock, $0.0001 par value per share,
none of which have been designated. All of the issued and outstanding shares of
Common Stock have been duly authorized, validly issued, fully paid, and
nonassessable. Options to purchase an aggregate of 1,282,847 shares of Common
Stock were outstanding as of December 31, 2018. Except as disclosed in or
contemplated by the SEC Documents, the Company does not have outstanding any
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into, or any contracts
or commitments to issue or sell, shares of its capital stock or any such
options, rights, convertible securities or obligations other than options
granted under the Company’s stock option plans and its employee stock purchase
plan. The Company’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”), as in effect on the date hereof, and the
Company’s Amended and Restated Bylaws (the “Bylaws”) as in effect on the date
hereof, are each filed as exhibits to the SEC Documents.

2.4    Issuance of Securities. The Shares are duly authorized and, upon issuance
in accordance with the terms of this Agreement, will be validly issued, fully
paid and non-assessable, free and clear of all liens, other than restrictions on
transfer imposed by applicable securities laws, and will not be subject to
preemptive rights or other similar rights of stockholders of the Company.

2.5    No Conflicts; Government Consents and Permits.

(a)    The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including the issuance of the Securities) will not
(i) conflict with or result in a violation of any provision of its Certificate
of Incorporation or Bylaws or require the approval of the Company’s
stockholders, (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default under, any agreement, indenture, or
instrument to which the Company or any of its Subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company or any of its
Subsidiaries, except in the case of clauses (ii) and (iii) only, for such
conflicts, breaches, defaults, and violations as would not reasonably be
expected to have a Material Adverse Effect.

(b)    The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self regulatory agency in order for it to execute,

 

2



--------------------------------------------------------------------------------

deliver or perform any of its obligations under this Agreement in accordance
with the terms hereof, or to issue and sell the Securities in accordance with
the terms hereof other than (i) such as have been made or obtained, (ii) any
filings required to be made under federal or state securities laws, and
(iii) any required filings or notifications regarding the issuance or listing of
additional shares with Nasdaq.

(c)    The Company has all franchises, permits, licenses, and any similar
authority necessary for the conduct of its business as now being conducted by it
and as currently proposed to be conducted as disclosed in the SEC Documents,
except for such franchise, permit, license or similar authority, the lack of
which would not reasonably be expected to have a Material Adverse Effect. The
Company has not received any actual notice of any proceeding relating to
revocation or modification of any such franchise, permit, license, or similar
authority except where such revocation or modification would not reasonably be
expected to have a Material Adverse Effect.

2.6    SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since January 1, 2018, pursuant to the reporting requirements
of the Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”). Except as otherwise expressly stated herein, all
references in this Agreement to information disclosed or described in the SEC
Documents shall include the disclosure set forth on Exhibit A hereto to the
extent such disclosure is filed with the SEC on a Form 8-K on or before 9:30
a.m., New York local time, on March 15, 2019. The Company is eligible to
register its Common Stock for resale using Form S-1 promulgated under the
Securities Act. The Company has delivered to Purchaser, or Purchaser has had
access to, true and complete copies of the SEC Documents. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the Financial Statements and the
related notes complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect at the time of filing. The Financial Statements and the
related notes have been prepared in accordance with accounting principles
generally accepted in the United States (“GAAP”), consistently applied during
the periods involved (except (i) as may be otherwise indicated in the Financial
Statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes, may be condensed or
summary statements or may conform to the SEC’s rules and instructions for
Quarterly Reports on Form 10-Q) and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments). All material agreements that were required to be filed as
exhibits to the SEC Documents under Item 601 of Regulation S-K (collectively,
the “Material Agreements”) to which the Company or any Subsidiary of the Company
is a party, or the property or assets of the Company or any Subsidiary of the
Company are subject, have been filed as exhibits to the SEC Documents. All
Material Agreements are valid and enforceable against the Company in accordance
with their respective terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally, and (ii) as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws. The Company is not in
material breach of or default under any material provision of any of the
Material Agreements, and to the Company’s knowledge, no other party to a
Material Agreement is in material breach of or default under any material
provision of any Material Agreements. The Company has not received a notice of
termination nor is the Company otherwise aware of any threats to terminate any
of the Material Agreements.

2.7    Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated

 

3



--------------------------------------------------------------------------------

the effectiveness of the Company’s disclosure controls and procedures as of the
end of the period covered by the most recently filed quarterly or annual
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed quarterly or annual periodic report
under the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s disclosure controls and procedures
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s disclosure controls and procedures.

2.8    Accounting Controls. The Company and its Subsidiaries maintain systems of
“internal control over financial reporting” (as such term is defined in Exchange
Act Rule 13a-15(f) and 15d-15(f)) that are designed to comply with the
requirements of the Exchange Act and have been designed by, or under the
supervision of, their respective principal executive officer and principal
financial officer, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, and are designed to ensure that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the Evaluation Date, there have been no significant changes
in the Company’s internal control over financial reporting (as such term is
defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal control over financial reporting.

2.9    Absence of Litigation. As of the date hereof, there is no action, suit,
proceeding or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the Company’s
knowledge, threatened against the Company or any of its Subsidiaries that, if
determined adversely to the Company or its Subsidiary, would reasonably be
expected to have a Material Adverse Effect or would reasonably be expected to
impair the ability of the Company to perform its obligations under this
Agreement. Neither the Company, nor any director or officer thereof, is or has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty
relating to the Company. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC of
the Company or any current or former director or officer of the Company. The
Company has not received any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act and, to the Company’s knowledge, the SEC has
not issued any such order.

2.10    Intellectual Property Rights. The Company and its Subsidiaries own or
possess, or have a reasonable basis on which it believes it can obtain on
reasonable terms, licenses or sufficient rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
necessary to enable the Company and its Subsidiaries to conduct their business
as conducted as of the date hereof and, to the Company’s knowledge, as proposed
to be conducted as described in the SEC Documents (the “Intellectual Property”).
To the Company’s knowledge, the Company has not infringed the intellectual
property rights of third parties and no third party, to the Company’s knowledge,
is infringing the Intellectual Property of the Company, in each case, which
could reasonably be expected to result in an adverse and material effect on the
Company. Except as disclosed in the SEC Documents, there are no material
options, licenses or agreements relating to the Intellectual Property, nor is
the Company bound by or a party to any material options, licenses or agreements
relating to the patents, patent applications, patent rights, inventions,
know-how, trade secrets, trademarks, trademark applications, service marks,
service names, trade names or copyrights of any other Person. There is no
material claim or action or proceeding pending or, to the Company’s knowledge,
threatened that challenges any of the rights of the Company in or to, or
otherwise with respect to, any Intellectual Property.

 

4



--------------------------------------------------------------------------------

2.11    Placement Agents. The Company has taken no action that would give rise
to any claim by any Person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

2.12    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

2.13    No Material Adverse Change. Since December 31, 2018, except as described
or referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company that would reasonably be expected to have a Material Adverse Effect.
Since December 31, 2018, (i) there has not been any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, (ii) the Company has not sustained any material loss or
interference with the Company’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority and (iii) the Company has not incurred any
material liabilities except in the ordinary course of business.

2.14    The Nasdaq Capital Market. The Common Stock is listed on The Nasdaq
Capital Market, and, except as disclosed in the SEC Documents, to the Company’s
knowledge, there are no proceedings to revoke or suspend such listing or the
listing of the Shares. Except as disclosed in the SEC Documents, the Company is
in compliance with the requirements of Nasdaq for continued listing of the
Common Stock thereon and any other Nasdaq listing and maintenance requirements.

2.15    Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that Purchaser is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity with respect to the Company) with respect to this Agreement and the
transactions contemplated hereby and any advice given by Purchaser or any of its
respective representatives or agents to the Company in connection with this
Agreement and the transactions contemplated hereby is merely incidental to
Purchaser’s purchase of the Securities. The Company further represents to
Purchaser that the Company’s decision to enter into this Agreement has been
based on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

2.16    Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary for a company (i) in
the businesses and location in which the Company or its Subsidiaries is engaged,
(ii) with the resources of the Company, and (iii) at a similar stage of
development as the Company. The Company has not received any written notice that
the Company will not be able to renew existing insurance coverage for the
Company or its Subsidiaries as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

2.17    Foreign Corrupt Practices. Since January 1, 2012, neither the Company,
nor to the Company’s knowledge, any director, officer, agent, employee or other
Person acting on behalf of the Company has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

5



--------------------------------------------------------------------------------

2.18    Private Placement. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
Securities under the Securities Act. Assuming the accuracy of the
representations and warranties of Purchaser contained in Article 3 hereof, the
issuance of the Securities is exempt from registration under the Securities Act.

2.19    Taxes. The Company and each of its Subsidiaries has made or filed (or
has obtained an extension of time within which to file) all federal, state and
foreign income and franchise tax returns, and all other material tax returns,
reports and declarations required by an jurisdiction to which it is subject, and
has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such tax returns, reports
and declarations, except those being contested in good faith or where the
failure to so file or the failure to so pay would not reasonably be expected to
have a Material Adverse Effect. To the Company’s knowledge, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction.

2.20    Real and Personal Property. The Company has good and marketable title
to, or has valid rights to lease or otherwise use, all items of real and
personal property that are material to the business of the Company free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use of such property
by the Company or (ii) would not reasonably be expected to have a Material
Adverse Effect.

2.21    Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on Purchaser, or create in any party (including any
current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.

2.22    No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate the price
of the Common Stock or any security of the Company to facilitate the sale or
resale of any of the Shares.

2.23    Related Party Transactions. Except with respect to the transactions that
are not required to be disclosed, all transactions that have occurred between or
among the Company, on the one hand, and any of its officers or directors, or any
affiliate or affiliates of any such officer or director, on the other hand,
prior to the date hereof have been disclosed in the SEC Documents.

2.24    No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Article 3 hereof, none of the
Company, its Subsidiaries nor, to the Company’s knowledge, any of its affiliates
or any Person acting on its behalf has, directly or indirectly, at any time
within the past six months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would
(i) cause such offers and sales to be integrated for purposes of Regulation D
with the offer and sale by the Company of the Shares as contemplated hereby or
that otherwise would cause the exemption from registration under Regulation D to
be unavailable in connection with the offer and sale by the Company of the
Shares as contemplated hereby or (ii) cause the offering of the Shares pursuant
to the Transaction Documents to be integrated with prior offerings by the
Company for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
Nasdaq.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

6



--------------------------------------------------------------------------------

Purchaser represents and warrants to the Company, with respect to itself and its
purchase hereunder, that:

3.1    Investment Purpose. Purchaser is purchasing the Securities for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such Securities
or any arrangement or understanding with any other Persons regarding the sale or
distribution of such Securities except as would not result in a violation of the
Securities Act. Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Securities except pursuant to
and in accordance with the Securities Act.

3.2    Reliance on Exemptions. Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Securities.

3.3    Information. Purchaser has had access to and the opportunity to review
the SEC Documents. Neither such inquiries nor any other investigation conducted
by or on behalf of Purchaser or its representatives or counsel shall modify,
amend or affect Purchaser’s right to rely on the truth, accuracy and
completeness of the SEC Documents and the Company’s representations and
warranties contained in the Agreement.

3.4    Acknowledgement of Risk. Purchaser is able to bear the economic risk of
holding the Securities for an indefinite period, and has knowledge and
experience in financial and business matters such that it is capable of
evaluating the risks of the investment in the Securities.

3.5    Governmental Review. Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities or an investment
therein.

3.6    Transfer or Resale. Purchaser understands that:

(a)    the Securities have not been and are not being registered under the
Securities Act or any applicable state securities laws and, consequently,
Purchaser may have to bear the risk of owning the Securities for an indefinite
period of time because the Securities may not be transferred unless (i) the
resale of the Securities is registered pursuant to an effective registration
statement under the Securities Act; (ii) Purchaser has delivered to the Company
an opinion of counsel (in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; or (iii) the Securities are sold or transferred pursuant to Rule
144;

(b)    any sale of the Securities made in reliance on Rule 144 may be made only
in accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

(c)    except as set forth in the Registration Rights Agreement, neither the
Company nor any other Person is under any obligation to register the resale of
the Shares under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.

3.7    Legends.

 

7



--------------------------------------------------------------------------------

(a)    Purchaser understands the certificates representing the Securities will
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT
THAT SUCH OPINION IS REQUIRED PURSUANT TO THAT CERTAIN COMMON STOCK PURCHASE
AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

(b)    Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares (i) in connection with any
sale of the Shares pursuant to Rule 144, or (ii) if such Shares are eligible for
sale under Rule 144 following the expiration of the one-year holding requirement
under subparagraphs (b)(1)(i) and (d) thereof.

3.8    Authorization; Enforcement. Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. Purchaser has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. Upon the execution and
delivery of this Agreement, this Agreement shall constitute a valid and binding
obligation of Purchaser enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity and except as rights to indemnity and contribution may be
limited by state or federal securities laws or public policy underlying such
laws.

3.9    Residency. Purchaser is a resident of the jurisdiction set forth
immediately below Purchaser’s name on the signature pages hereto.

3.10    Placement Agents. Purchaser has taken no action that would give rise to
any claim by any Person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

ARTICLE 4

COVENANTS

4.1    Securities Laws Disclosure. On or before March 15, 2019, the Company
shall file a Current Report on Form 8-K with the SEC describing the terms of the
transactions contemplated by this Agreement and including as an exhibit to such
Current Report on Form 8-K this Agreement, in the form required by the Exchange
Act.

4.2    Sales by Purchaser. Purchaser will sell any Securities acquired pursuant
to this Agreement in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act and the rules and
regulations promulgated thereunder. Purchaser will not make any sale, transfer
or other disposition of such Securities in violation of federal or state
securities laws.

4.3    Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for or to qualify the Shares for sale to the Purchaser at
the Closing pursuant to this Agreement under

 

8



--------------------------------------------------------------------------------

applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification). The Company shall make all
filings and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

4.4    Listing of Common Stock. The Company will use its reasonable best efforts
to list the Shares and maintain the listing of the Common Stock on Nasdaq.

ARTICLE 5

CONDITIONS TO CLOSING

5.1    Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Securities to Purchaser is subject to the
waiver by the Company or fulfillment as of the Closing Date of the following
conditions:

(a)    Representations and Warranties. The representations and warranties made
by Purchaser in Article 3 shall be true and correct as of the Closing Date.

(b)    Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed, satisfied or complied with by Purchaser on or prior
to the Closing Date shall have been performed or complied with.

(c)    Blue Sky. The Company shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state for the offer and sale of the Securities.

(d)    Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(e)    No Governmental Prohibition. The sale of the Securities by the Company
shall not be prohibited by any law or governmental order or regulation.

(f)    Registration Rights Agreement. The Purchaser shall deliver the
Registration Rights Agreement, duly executed by the Purchaser.

5.2    Conditions to Purchaser’s Obligations at the Closing. Purchaser’s
obligation to complete the purchase and sale of the Securities is subject to the
waiver by Purchaser or fulfillment as of the Closing Date of the following
conditions:

(a)    Representations and Warranties. The representations and warranties made
by the Company in Article 2 shall be true and correct as of the Closing Date.

(b)    Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed, satisfied or complied with by the Company on or prior
to the Closing Date shall have been performed or complied with.

(c)    Blue Sky. The Company shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state or foreign or other jurisdiction for the offer and sale of the Securities.

 

9



--------------------------------------------------------------------------------

(d)    Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to Purchaser, or in such
nominee name(s) as designated by Purchaser in writing, the Shares.

(e)    Listing. The Common Stock shall not have been suspended, as of the
Closing Date, by the SEC or Nasdaq from trading on Nasdaq nor shall suspension
by the SEC or Nasdaq have been threatened, as of the Closing Date, either (i) in
writing by the SEC or Nasdaq or (ii) by falling below the minimum listing
maintenance requirements of Nasdaq.

(f)    Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(g)    No Governmental Prohibition. The sale of the Shares by the Company shall
not be prohibited by any law or governmental order or regulation.

(h)    Registration Rights Agreement. The Company shall deliver the Registration
Rights Agreement, duly executed by the Company.

ARTICLE 6

DEFINITIONS

6.1    “Agreement” has the meaning set forth in the preamble.

6.2    “Bylaws” has the meaning set forth in Section 2.3.

6.3    “Certificate of Incorporation” has the meaning set forth in Section 2.3.

6.4    “Closing” has the meaning set forth in Section 1.3.

6.5    “Closing Date” has the meaning set forth in Section 1.3.

6.6    “Common Stock” means the common stock, par value $0.0001 per share, of
the Company.

6.7    “Company” means Bionano Genomics, Inc.

6.8    “Evaluation Date” has the meaning set forth in Section 2.7.

6.9    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

6.10    “Financial Statements” means the financial statements of the Company
included in the SEC Documents.

6.11    “GAAP” has the meaning set forth in Section 2.6.

6.12    “Intellectual Property” has the meaning set forth in Section 2.10.

6.13    “Investment Company Act” has the meaning set forth in Section 2.12.

6.14    “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets, properties, results of operations or financial
condition of the Company and its Subsidiaries, taken as a whole, or (b) the
authority or ability of the Company to perform its obligations under the
Transaction Documents.

 

10



--------------------------------------------------------------------------------

6.15    “Material Agreements” has the meaning set forth in Section 2.6.

6.16    “Nasdaq” means The Nasdaq Stock Market LLC.

6.17    “Offering” means the private placement of the Company’s Securities
contemplated by this Agreement.

6.18    “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

6.19    “Purchaser” has the meaning set forth in the first paragraph of this
Agreement.

6.20    “Purchase Price” has the meaning set forth in Section 1.1.

6.21    “Registration Rights Agreement” means the Registration Rights Agreement
to be entered into between the Purchaser and the Company at Closing pursuant to
which, among other things, the Company will agree to provide certain
registration rights with respect to the Shares under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
law.

6.22    “Regulation D” means Regulation D as promulgated by SEC under the
Securities Act, or any successor rules.

6.23    “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

6.24    “SEC” means the United States Securities and Exchange Commission.

6.25    “SEC Documents” has the meaning set forth in Section 2.6.

6.26     “Securities” has the meaning set forth in Section 1.1.

6.27    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

6.28    “Shares” has the meaning set forth in Section 1.1.

6.29    “Subsidiary” of any Person shall mean any corporation, partnership,
limited liability company, joint venture or other legal entity of which such
Person (either above or through or together with any other subsidiary) owns,
directly or indirectly, more than 50% of the stock or other equity interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

6.30    “Transaction Documents” has the meaning set forth in Section 2.2.

ARTICLE 7

GOVERNING LAW; MISCELLANEOUS

7.1    Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL

 

11



--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.2    Counterparts; Signatures by Facsimile. This Agreement may be executed in
two or more counterparts, all of which are considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

7.3    Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

7.4    Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law will
not affect the validity or enforceability of any other provision hereof.

7.5    Entire Agreement; Amendments. The Transaction Documents (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. The
Transaction Documents supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof. No
provision of this Agreement may be waived or amended other than by an instrument
in writing signed by the party to be charged with enforcement. Any amendment or
waiver by a party effected in accordance with this Section 7.5 shall be binding
upon such party, including with respect to any Securities purchased under this
Agreement at the time outstanding and held by such party (including securities
into which such Securities are convertible and for which such Securities are
exercisable) and each future holder of all such securities.

7.6    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed email, telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. The addresses for such communications are:

 

If to the Company:

  Bionano Genomics, Inc.   9640 Towne Centre Drive, Suite 100   San Diego, CA
92121   Attn: Chief Executive Officer

With a copy to:

  Cooley LLP   4401 Eastgate Mall   San Diego, CA 92121   Attn: Thomas A. Coll,
Esq.

If to Purchaser:

  Innovatus Life Sciences Lending Fund I, LP   777 Third Avenue, 25th Floor  
New York, NY 10017   Attention: Claes Ekstrom

With a copy to:

  Greenberg Traurig, LLP   One International Place, Suite 2000

 

12



--------------------------------------------------------------------------------

 

Boston, MA 02110

 

Attention: Abdullah Malik

Each party will provide ten days’ advance written notice to the other parties of
any change in its address.

7.7    Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of Purchaser.

7.8    Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

7.9    Further Assurances. Each party will do and perform, or cause to be done
and performed, all such further acts and things, and will execute and deliver
all other agreements, certificates, instruments and documents, as another party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

7.10    No Strict Construction. The language used in this Agreement is deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.11    Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to Purchaser. The Company therefore agrees that
Purchaser is entitled to seek temporary and permanent injunctive relief in any
such case. Purchaser also recognizes that, if it fails to perform or discharge
any of its obligations under this Agreement, any remedy at law may prove to be
inadequate relief to the Company. Purchaser therefore agrees that the Company is
entitled to seek temporary and permanent injunctive relief in any such case.

7.12    Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and Purchaser herein shall survive for a period
of two (2) years following the date hereof.

7.13    Expenses. Each of the Company and Purchaser is liable for, and will pay,
its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Common Stock Purchase
Agreement to be duly executed as of the date first above written.

BIONANO GENOMICS, INC.

 

By:

 

/s/ R. Erik Holmlin, Ph.D.

Name:

 

R. Erik Holmlin, Ph.D.

Title:

 

President and Chief Executive Officer

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Common Stock Purchase
Agreement to be duly executed as of the date first above written.

PURCHASER:

INNOVATUS LIFE SCIENCES LENDING FUND I, LP

By: Innovatus Life Sciences GP, LP

Its: General Partner

By: Innovatus Flagship Parent GP, LLC

Its: General Partner

 

By:

 

/s/ Andrew Dym

Name:

 

Andrew Dym

Title:

 

Authorized Signatory

Address:

 

777 Third Avenue

 

25th Floor

 

New York, NY 10017

Facsimile:

 

                                                          

INNOVATUS LIFE SCIENCES OFFSHORE FUND I, LP

By: Innovatus Life Sciences Offshore GP, LP

Its: General Partner

By: Innovatus Flagship Offshore Parent GP, LLC

Its: General Partner

 

By:

 

/s/ Andrew Dym

Name:

 

Andrew Dym

Title:

 

Authorized Signatory

Address:

 

777 Third Avenue

 

25th Floor

 

New York, NY 10017

Facsimile:

 

                                                          

 

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM 8-K DISCLOSURE

Innovatus Common Stock Purchase Agreement and Registration Rights Agreement

In connection with the Loan Agreement, on March 14, 2019, the Company entered
into a Common Stock Purchase Agreement (the “Innovatus Common Stock Purchase
Agreement”) with Innovatus and certain of its affiliates (the “Innovatus
Investors”), pursuant to which the Company agreed to issue and sell 406,504
shares of common stock at $3.69 per share for proceeds of $1.5 million (the
“Innovatus Shares”). There are no limitations on use of proceeds, financial or
business covenants, restrictions on future financing transactions, rights of
first refusal, participation rights, penalties or liquidated damages in the
Innovatus Purchase Agreement. The issuance of the Innovatus Shares to the
Innovatus Investors under the Innovatus Purchase Agreement is exempt from
registration under the Securities Act, pursuant to the exemption for
transactions by an issuer not involving any public offering under
Section 4(a)(2) of the Securities Act.

Concurrently with entering into the Innovatus Purchase Agreement, the Company
also entered into a registration rights agreement with the Innovatus Investors
(the “Innovatus Registration Rights Agreement”), in which the Company agreed,
upon written request from the Innovatus Investors at any time on or after
October 1, 2019 (the “Registration Request”), to prepare and file with the SEC a
registration statement to facilitate the sale and distribution of all or such
portion of the Innovatus Shares as specified in the Registration Request.
Notwithstanding the receipt of a Registration Request, the Company is not
obligated to effect such registration statement (a) if within 30 days of receipt
of the Registration Request, the Company gives the Innovatus Investors notice of
the Company’s intention to make a public offering within 90 days, provided,
however, that the Company shall not utilize this right more than once in any
12 month period and may not register other shares during such 90-day period;
(b) if the Company furnishes to Holder a certificate signed by the Chairman of
the Company’s Board of Directors (the “Board”) stating that in the good faith
judgment of the Board, it would be seriously detrimental to the Company and its
stockholders for such registration statement to be effected at such time, in
which event the Company will have the right to defer the filing of the
registration statement for a period of not more than 90 days after receipt of
the Registration Request; provided, that such right to delay a request will be
exercised by the Company not more than once in any 12-month period and provided
that the Company shall not register any other of its shares during such 90-day
period; (c) if the Company has, within the 12-month period preceding the date of
the Registration Request, already effected one registration statement for the
Innovatus Investors or (d) in any particular jurisdiction in which the Company
would be required to qualify to do business or to execute a general consent to
service of process in effecting such registration, qualification or compliance,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act. In addition, if at any time the
foregoing registration statement is not effective and the Company proposes to
file a registration statement under the Securities Act for sale to the public,
the Innovatus Investors are entitled to notice of the registration and have the
right to include their shares in the registration, subject to limitations that
the underwriters may impose on the number of shares included in the offering.

The foregoing is a summary description of certain terms of the Innovatus
Purchase Agreement and the Innovatus Registration Rights Agreement and, by its
nature, is incomplete. Copies of the Innovatus Purchase Agreement and Innovatus
Registration Rights Agreement are filed herewith as Exhibits 10.3 and 4.3,
respectively, to this Current Report on Form 8-K and are incorporated herein by
reference. All readers are encouraged to read the entire text of the Purchase
Agreement and the Registration Rights Agreement.

 

Item 3.02

Unregistered Sales of Equity Securities.

Please see the disclosure set forth under Item 1.01, which is incorporated by
reference into this Item 3.02.